Citation Nr: 0714079	
Decision Date: 05/11/07    Archive Date: 05/25/07

DOCKET NO.  98-19 342	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for residuals of a 
right hand injury.

2.  Entitlement to an increased rating for right knee 
retropatellar pain syndrome, currently evaluated as 30 
percent disabling.

3.  Entitlement to an initial rating in excess of 20 percent 
for right hip strain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel


INTRODUCTION

The veteran had active service from February 1990 to May 
1993.

This appeal to the Board of Veterans Appeals (Board) 
originally arose from a June 1998 rating action of the RO in 
Newark, New Jersey that denied service connection for 
residuals of a right hand injury, granted an increased rating 
from 0 to 10 percent for right knee retropatellar pain 
syndrome, and granted service connection and assigned an 
initial 0 percent (noncompensable) rating for right hip 
strain, effective August 18, 1997.  The veteran filed a 
Notice of Disagreement (NOD) with the denial of service 
connection, the denial of a rating in excess of 10 percent 
for the right knee, and the initial rating assigned for the 
right hip in August 1998.  Inasmuch as the claim with respect 
to the right hip involves disagreement with the initial 
rating assigned, the Board has characterized that issue in 
accordance with Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  The RO issued a Statement of the Case (SOC) in 
September 1998, and the veteran filed a Substantive Appeal in 
November 1998.  

By rating action of February 2001, the RO increased from 10 
to 20 percent the rating for the right knee disability, and 
granted an initial 10 percent rating for the right hip 
disability.  However, as higher ratings for each disability 
are assignable, and the veteran is presumed to seek the 
maximum available benefit, the matters of ratings in excess 
of 20 and 10 percent for right knee and hip disabilities, 
respectively, remained for appellate consideration.  See 
Fenderson, 12 Vet. App. at 126; AB v. Brown, 6 Vet. App. 35, 
38 (1993).  

In June 2001, the veteran's claims file was transferred to 
the RO in Columbia, South Carolina, reflecting his change of 
residence to that state.


In November 2002, the veteran testified during a Board 
videoconference hearing before the undersigned Veterans Law 
Judge; a transcript of the hearing is of record.

In February 2003, the Board determined that additional 
evidentiary development was warranted in this appeal, and 
undertook such development pursuant to 38 C.F.R. § 19.9 
(2002) and Board procedures then in effect.  By letters of 
April 2003, the Board notified the veteran and his 
representative of the additional development. However, the 
provision of 38 C.F.R. § 19.9 purporting to confer upon the 
Board the jurisdiction to adjudicate claims on the basis of 
evidence developed by the Board but not reviewed by the RO 
was later held to be invalid.  See Disabled American Veterans 
(DAV) v. Secretary of Veterans Affairs (Secretary), 327 F.3d 
1339 (Fed. Cir. 2003).  Hence, in June 2003, the Board 
remanded these matters to the RO for completion of the 
development action requested, and consideration of the claims 
in light of the additional evidence.  After accomplishing the 
requested action, the, the RO continued the denials of 
service connection for residuals of a right hand injury, and 
of ratings in excess of 20 and 10 percent for the veteran's 
right knee and hip disabilities, respectively (as reflected 
in the August 2003 supplemental SOC (SSOC)).

By decision of November 2003, the Board increased the ratings 
for the veteran's right knee and hip disabilities, to 30 and 
20 percent, respectively, effective August 18, 1997.  
However, the Board also then remanded to the RO (via the 
Appeals Management Center (AMC), in Washington, DC) the 
matters of higher ratings for the right knee and hip, as well 
as the claim for service connection for residuals of a right 
hand injury, for further development of the evidence and for 
due process development.  After accomplishing the requested 
action, the RO denied each claim (as reflected in an August 
2004 SSOC), and returned these matters to the Board.

In August 2005, the Board remanded these matters to the RO 
via the AMC for  further action, to include obtaining a 
supplemental VA medical opinion.  After accomplishing the 
requested action, the RO continued the denial of each claim 
on appeal (as reflected in an October 2006 SSOC) and returned 
these matters to the Board for further appellate 
consideration.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate each claim on appeal has been accomplished.

2.  Although the veteran suffered a jammed right long finger 
during service, no right hand disability was shown at the 
time of discharge from service, and the most persuasive 
medical opinion on the question of nexus between current hand 
disability and service weighs against the claim.  

3.  The veteran's right knee retropatellar pain syndrome is 
manifested by complaints of pain on motion and objective 
evidence of right knee motion limited to no more than 3 
degrees on extension.

4.  Since the August 18, 1997 effective date of the grant of 
service connection, the veteran's right hip strain has been 
manifested by pain on motion and objective evidence of right 
knee motion limited to no more than 5 degrees on extension.


CONCLUSIONS OF LAW

1.  The criteria for service connection for residuals of a 
right hand injury are not met.  38 U.S.C.A. §§ 101, 1101, 
1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2006).

2.  The criteria for rating in excess of 30 percent rating 
for right knee retropatellar pain syndrome are not met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, and Part 4, including §§ 4.1, 4.2, 4.3, 4.7, 
4.10, 4.40, 4.45, 4.71, 4.71a, Diagnostic Code (DC) 5261 
(2006).

3.  The criteria for an initial rating in excess of 20 
percent for right hip strain have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, and Part 4, including §§ 4.1, 4.2, 4.3, 4.7, 4.10, 
4.40, 4.45, 4.71, 4.71a, DC 5252 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 and Supp. 2006) include enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a).

Notice requirements under the VCAA essentially require VA to 
notify the appellant of any evidence that is necessary to 
substantiate the claims, as well as the evidence that VA will 
attempt to obtain and which evidence he is responsible for 
providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 
183 (2002)(addressing the duties imposed by 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a 
substantially complete application for benefits is received,  
proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claims; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her possession 
that pertains to the claims, in accordance with 38 C.F.R. 
§ 3.159(b)(1).

VA's notice requirement apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  In rating cases, VCAA notice should include 
information pertaining to the assignment of disability 
ratings (to include the criteria for all higher ratings), as 
well as information pertaining to the assignment of effective 
dates.  Id.

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the RO, 
to include via the AMC).  Id; Pelegrini, 18 Vet. App. at 119.  
See also Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, VCAA 
notice requirements may, nonetheless, be satisfied if any 
errors in the timing or content of such notice are not 
prejudicial to the claimant.  Id.

In this appeal, July 2003, August 2004, and September 2005 
post-rating RO letters collectively notified the veteran and 
his representative of what was needed to establish 
entitlement to service connection and higher ratings, of VA's 
responsibilities to notify and assist him in his claims, and 
a request to advise the RO as to whether there was medical 
evidence showing treatment for the service-connected right 
knee and right hip disabilities.  After the RO afforded the 
veteran opportunity to respond to each notice identified 
above, the October 2006 SSOC reflects readjudication of the 
claims.  In the SOC and SSOCs, the RO set forth the 
applicable schedular criteria pertaining to the right knee 
and right hip disabilities and this suffices for 
Dingess/Hartman.  The October SSOC also informed the 
appellant how disability ratings and effective dates are 
assigned and the type of evidence that impacts those 
determinations.  

Hence, the appellant is not shown to be prejudiced by the 
timing of VCAA-compliant notice.  See Mayfield v. Nicholson, 
20 Vet. App. 537, 543 (2006).  See also, Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of 
fully compliant VCAA notification followed by readjudication 
of the claim, such as in a statement of the case (SOC) or 
supplemental SOC (SSOC), is sufficient to cure a timing 
defect).

The record further reflects that VA has made reasonable 
efforts to obtain or to assist in obtaining all relevant 
records pertinent to the matters on appeal.  Pertinent 
evidence associated with the claims file consists of the 
service medical records, post-service private medical records 
and VA medical records from the Columbia VA Medical Center 
(VAMC) through July 2005.  The veteran has been afforded 
comprehensive VA examinations in connection with his claims, 
reports of which are of record.  

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO, 
the appellant has been notified and made aware of the 
evidence needed to substantiate these claims, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claim herein decided.  Consequently, 
any error in the sequence of events or content of the notice 
is not shown to prejudice the appellant or to have any effect 
on the appeal.  Any such error is deemed harmless and does 
not preclude appellate consideration of the matter currently 
under consideration.  at this juncture.  See Mayfield, 20 
Vet. App. at 543 (rejecting the argument that the Board lacks 
authority to consider harmless error and affirming that the 
provision of adequate notice followed by a readjudication 
"cures" any timing problem associated with inadequate 
notice or the lack of notice prior to an initial 
adjudication).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998).

II.  Analysis

A.  Service connection

Under the applicable criteria, service connection may be 
granted for disability resulting from personal injury 
suffered or disease contracted in the line of duty, or from 
aggravation of a pre-existing injury suffered or disease 
contracted in the line of duty.  See 38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303.  Service connection may be granted 
for any disease diagnosed after discharge, when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).


Service connection may presumed, for certain chronic 
diseases, such as arthritis's, which develop to a compensable 
degree (10 percent for arthritis) within a prescribed period 
after discharge from service (one year for arthritis), even 
though there is no evidence of such disease during the period 
of service.  This presumption is rebuttable by probative 
evidence to the contrary.  38 U.S.C.A. §§ 1110, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.

The veteran contends that he has a current right hand 
condition that is a residual of injuries in service.  He 
testified in November 2002 that he first injured his right 
hand on an obstacle course.  He indicated that he hit his 
hand and then had pain in the fingers afterward.  He also 
testified that he again felling during training and injured 
the same hand.  He indicated that he later jammed his finger 
of his right hand playing basketball.  He indicated that he 
suffered a postservice injury to the right hand and had a 
diagnosis of reflex sympathetic dystrophy.  He testified that 
his private doctor had indicated that the source of his 
current right hand problems was the inservice injury and that 
the work related injury would more likely cause any previous 
hand problem to reoccur.  While, after the hearing, the 
record was held open for 60 days for the veteran to submit a 
medical statement, the veteran has not submitted any 
additional medical statement.  

The service medical records show that, on entrance 
examination in December 1989, clinical evaluation of the 
upper extremities was normal.  In April and May 1991, the 
veteran was seen for complaints of left wrist pain.  In May 
1993, the veteran reported having pain in the middle fingers 
for two weeks after he jammed the finger playing basketball.  
On examination, the examiner noted increased curvature of the 
right hand middle finger, third digit.  There was no swelling 
and the finger had range of motion.  It was indicated that x-
rays showed slight ulnar deviation.  The assessment was 
possible tendonitis.  A May 1993 x-ray report of both hands 
was normal.  On separation examination in March 1993, the 
veteran made no complaints regarding the right hand and the 
clinical evaluation of the upper extremities was normal.  

On VA general medical examination in December 1993, the 
veteran reported that he had a crush injury to his right arm 
five days earlier and the examiner noted that his arm was in 
a sling.  The veteran reported a history of injury to the 
middle finger of the right hand and that he had intermittent 
pain in that finger over the previous several months.  The 
examiner indicated that musculoskeletal examination showed 
full range of motion of all joints.  The impression included 
recent injury to the right upper extremity and remote injury 
to the middle finger of the right hand, intermittently 
symptomatic, not acute.  

On VA examination in June 1998, the veteran reported that he 
did not remember a injury to the right hand, but remembered 
that he got his hand squeezed in a paper holder for a paper 
cutter.  He indicated that it left an imprint on his hand and 
lower arm over his wrist.  He indicated that it rarely 
bothered him.  On examination of the right hand and wrist, 
there was no swelling, warmth or tenderness in all joints.  
It was noted all joints were normal and that the third finger 
was slightly curved at the ulnar aspect at the PIP joint, but 
the joint was normal.  The diagnoses included normal 
examination of the right hand and wrist.  

A December 1993 private hospital record shows that the 
veteran was treated for a right arm contusion injury which 
was work related.  

Private outpatient treatment records dated from January 1994 
to March 1995, show that the veteran reported that, in 
December 1993, he caught his right forearm in a clamp that 
holds down pressboard to be cut by a machine.  It clamped on 
his arm hard and then released it.  He indicated that he had 
some scratches and breaks on the skin and that he had 
swelling of the arm.  He indicated that this occurred on 
December 6th and he returned to light duty at work on 
December 28th.  He indicted that the swelling had gone down 
but he still had pain of the right wrist.  The examiner 
indicted that the x-rays of the right forearm and wrist 
showed no fractures and the diagnosis was crush injury of the 
dorsum of the right forearm and wrist.  A January 1995 
private medical report noted that history of the crush injury 
of the right forearm and indicated that the veteran was 
developing a reflex sympathetic dystrophy involving the right 
arm.  A March 1995 nerve conduction study report included an 
impression of normal nerve conduction study of the right arm.

On VA examination in May 2003, the examiner indicated that 
the claims file was reviewed and noted the veteran's history 
of injuring the right long finger on one occasion during 
service when he jammed it during physical training.  He was 
also noted that the veteran sustained an injury in a 
commercial paper cutter.  The veteran reported the he could 
not remember the date of that injury and the examiner noted 
that he reviewed several documents, many of which did not 
have an exact date.  The veteran reported that he had had 
persistent pain over the right long finger since the time of 
his injury, without improvement.  The assessment included 
pain of the right long finger, etiology uncertain.  In a 
supplemental statement of August 2003, the May 2003 VA 
examiner noted the range of motion of the right index finger.  
The examiner did not indicate that the claims file was 
reviewed.  The impression included pain of the right index 
finger with any attempted range of motion and it was 
indicated that it was at least as likely as not the pain was 
subsequent to previous injury sustained in service. 

VA outpatient records dated in December 2004 and February 
2005 show that the veteran was seen for complaints of pain in 
the fingers of the right hand.  

On VA examination in April 2006, the April 2006 examiner 
indicted that the medical records were reviewed.  The 
veteran's history of a jammed right long finger in service 
and the post service accident, in which a paper cutter clamp 
struck the right wrist, were noted.  The examiner also noted 
the 1994 and 1994 medical records, which indicated the post 
service injury to the right arm.  The veteran reported that 
he had fallen in March 2004 and injured his right hand.  He 
also reported that he had undergone occupational therapy 
without relief.  It was indicated that nerve conduction 
studies done in April 2006 were normal for any nerve 
impingements or effusions.  February 2005 x-rays of the right 
hand were negative and the examiner noted that there was no 
change from previous films.  Following examination, the 
examiner concluded that the objective data did not support a 
diagnosis for bilateral hands.  He opined that the current 
condition of the bilateral hands was less likely than not as 
a result of injury or disease incurred or aggravated during 
the veteran's active military service.  The examiner noted 
that a March 1993 assessment found no diagnosis and found no 
ulnar deviation.  The 1994 and 1995 medical records regarding 
the post service injury were also noted.

In a May 2006 supplemental report, the examiner noted that 
the claims file was reviewed, including the 1994 and 1995 
medical records reflecting the postservice injury and also 
the May 2003 VA examination report and August 2003 
supplemental report.  Following physical examination of the 
right elbow and right wrist, the assessments were minimal 
right elbow degenerative changes consistent with age and that 
the objective data does not support a diagnosis for the right 
wrist at that time.  The examiner concluded that the 
degenerative joint disease of the right elbow is less likely 
than not a result of the veteran's military service.  The 
examiner noted the postservice injury to the right arm and 
that findings on x-ray are minimal and essentially normal.  
It was also concluded that the right wrist complaints, with 
lack of objective findings or diagnosis are less likely than 
not the result of military service, noting that there were no 
objective findings throughout the years, including lack of 
nerve conduction study findings in April 2006 which was 
negative for lesions.

Initially, the Board notes that while there is evidence of 
complaints regarding the left wrist and evidence of a jammed 
right long finger during service, there was no diagnosis of 
any residual injury or condition of the right hand or wrist 
on separation examination in March 1993.  There is no 
competent evidence that any arthritis of the right hand or 
wrist was manifested to a compensable degree within one year 
following discharge from active service in May 1993.  

The first diagnosis regarding the right hand is in the 
January 1994 private outpatient treatment records which noted 
the December 1993 work related injury and indicated a 
diagnosis of crush injury of the dorsum of the right forearm 
and wrist.  In January 1995 a diagnosis of reflex sympathetic 
dystrophy of the right arm was noted.    

There also is no persuasive evidence of a nexus between the 
right hand, wrist and arm conditions and service.  In fact, 
the most persuasive medical opinion on the question of 
medical etiology of the disability under consideration weighs 
against the claim.

The only medical opinion that tends to support the claim is a 
opinion of the VA examiner in the August 2003 supplemental 
report.  Following examination in May 2003, the examiner 
rendered a diagnosis of pain of the right long finger, 
etiology uncertain.  In the August 2003 supplemental opinion, 
the examiner did not indicate that the claims file was 
reviewed but stated that it was at least as likely as not 
that the pain was subsequent to previous injury sustained in 
service.  The examiner did not indicate that any medical 
evidence, including the service medical records and the 
postservice medical records, were reviewed or relied on to 
reach that conclusion.  As such, the Board finds that such an 
opinion is not persuasive, as it appears to have been based 
solely on the veteran's own reported history, and not on 
consideration of the actual, contemporaneous medical evidence 
which does not show a diagnosis of any residual of a jammed 
right long finger at the time separation from service and 
that after service the veteran sustained an injury to the 
right hand.  The Board points out that, as a medical opinion 
can be no better than the facts alleged by the veteran, an 
opinion based on an inaccurate factual premise has no 
probative value.  See Reonal v. Brown, 5 Vet. App. 460, 461 
(1993); Swann v. Brown, 5 Vet. App. 229, 233 (1993); Black v. 
Brown, 5 Vet. App. 179, 180 (1993).  

By contrast, the Board finds probative the April and May 2006 
VA examination reports which include an etiology opinions.  
The examiner indicated that the claims file was reviewed and 
included in both reports summaries of both the service and 
post-service medical evidence.  The examiner indicated that 
the veteran was interviewed and his medical history and 
complaints were noted.  It was indicated that the service 
medical records were reviewed and showed documentation of a 
jammed right long finger in service.  It was further noted 
that the veteran sustained an injury to the right hand and 
wrist after service and the 1994 and 1995 medical record 
evidence was discussed.  The examiner concluded that there 
was no objective data to support a diagnosis for either hand 
or right wrist.  The examiner did opine that the veteran had 
minimal right elbow degenerative changes consisted with age.  
It was concluded that the degenerative joint disease of the 
right elbow was less likely than not a result of any injury 
in service.  

The Board finds the April 2006 VA opinion persuasive on the 
question of medical relationship between the current right 
hand and elbow conditions and service, inasmuch as the 
opinion clearly was based upon both examination of the 
veteran and consideration of his documented medical history 
and assertions, and because the rationale underlying the 
opinion is reasonable and consistent with the evidence of 
record.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) 
("It is the responsibility of the BVA to assess the 
credibility and weight to be given the evidence") (citing 
Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)). See also 
Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993) (the 
probative value of medical evidence is based on the 
physician's knowledge and skill in analyzing the data, and 
the medical conclusion the physician reaches; as is true of 
any evidence, the credibility and weight to be attached to 
medical opinions are within the province of the Board).  

As such, the most persuasive opinion evidence on the question 
of medical etiology weighs against the claim.

In addition to the medical evidence, in adjudicating the 
claim, the Board has considered the veteran's and his 
representative's written assertions and the veteran's 
testimony; however, none of this evidence provides a basis 
for allowance of the claim.  As indicated above, the claim 
turns on the question of medical etiology of the current hand 
injury and is within the province of trained medical 
professionals.  Jones v. Brown, 7 Vet. App. 134, 137-38 
(1994).  As the veteran and his representative are not shown 
to be other than laypersons without the appropriate medical 
training and expertise, neither are competent to render a 
probative opinion on a medical matter.  See, e.g., Bostain v. 
West , 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 
10 Vet. App. 183, 186 (1997) ("a layperson is generally not 
capable of opining on matters requiring medical knowledge").  
Hence, none of the lay assertions in this regard have any 
probative value.  Similarly, the fact that the veteran's own 
reported history is reflected in his medical records, without 
more, does not constitute a medical opinion to support the 
claim.  See LeShore v. Brown, 8 Vet. App. 406 (1995) (a 
transcription of a lay history is not transformed into 
competent evidence merely because the transcriber happens to 
be a medical professional.)

The Board also has considered the applicability of the 
benefit-of-the-doubt doctrine; however, as the preponderance 
of the evidence weighs  against the veteran's claim for 
service connection for residuals of a right hand injury, that 
doctrine is not for application in this appeal.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49, 53-56 (1990).

B.  Claims for Higher Ratings

Under the applicable criteria, disability evaluations are 
determined by application of criteria set forth in the VA's 
Schedule for Rating Disabilities (Schedule), which is based 
on average impairment of earning capacity.  38 U.S.C.A. § 
1155; 38 C.F.R. Part 4.  When a question arises as to which 
of two ratings apply under a particular diagnostic code (DC), 
the higher evaluation is assigned if the disability more 
closely approximates the criteria for the higher rating. 38 
C.F.R. § 4.7.  After careful consideration of the evidence, 
any reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.

A veteran's entire history is to be considered when making 
disability evaluations. See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  However, the 
Fenderson decision noted an important distinction with 
respect to an appeal involving a veteran's disagreement with 
an initial rating assigned at the time a disability is 
service connected.  Where entitlement to compensation already 
has been established and an increase in the disability rating 
is at issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, in Fenderson, the Court noted an important 
distinction between an appeal involving a veteran's 
disagreement with the initial rating assigned at the time a 
disability is service connected.  Where the question for 
consideration is the propriety of the initial rating 
assigned, evaluation of the medical evidence since the grant 
of service connection and consideration of the 
appropriateness of "staged rating" (i.e., assignment of 
different ratings for distinct periods of time, based on the 
facts found) is required.  See Fenderson, 12 Vet. App. at 
126.

The Board notes that, when evaluating musculoskeletal 
disabilities, VA may, in addition to applying schedular 
criteria, consider granting a higher rating in cases in which 
functional loss due to limited or excess movement, pain, 
weakness, excess fatigability, or incoordination is 
demonstrated, and those factors are not contemplated in the 
relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45; 
DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The 
provisions of 38 C.F.R. §§ 4.40 and 4.45 are to be considered 
in conjunction with the DCs predicated on limitation of 
motion.  See Johnson v. Brown, 9 Vet. App. 7 (1996).

1.  Higher rating for Right Knee Retropatellar Pain Syndrome

In this case, the veteran's right knee retropatellar pain 
syndrome is currently rated as 30 percent disabling under DC 
5260.  It was previously rated under DC 5257.  

Under DC 5260, a 30 percent rating requires flexion limited 
to 15 degrees.  The 30 percent rating is the maximum rating 
assignable under DC 5260.  A 30 percent rating for severe 
impairment also is the maximum rating assignable under DC 
5257.  See 38 C.F.R. § 4.71a.

Because the veteran currently is in receipt of the highest 
rating assignable under DC 5257 and 5260, a higher disability 
rating is assignable only pursuant to another diagnostic code 
or on an extra-schedular basis.

The veteran's disability could alternatively, be rated under 
DC 5261 pertaining to limitation of extension of the leg.  
Under that diagnostic code, limitation of extension of either 
leg to 30 degrees warrants a 40 percent rating.  A 50 percent 
rating requires limitation of extension to 45 degrees.  38 
C.F.R. § 4.71a, DC 5261.  

Standard range of knee motion is from 0 degrees (extension) 
to 140 degrees (flexion).  See 38 C.F.R. § 4.71, Plate II.

Considering all pertinent evidence in light of the above, the 
Board finds that a schedular rating in excess of 30 percent 
for the veteran's right knee is not warranted.

On VA examination in June 1998, there was painful right knee 
range of motion (ROM) from 0 to 118 degrees with pain.  There 
was no swelling, warmth, tenderness, crepitance, effusion, or 
instability.  The examiner noted that right knee x-rays were 
normal. 

On VA examination in June 2000, right knee ROM was from 0 to 
90 degrees with pain.  The examiner noted tenderness of the 
knee, but no edema or deformity.  The examiner indicated that 
right hips x-rays showed no fracture.

In November 2002, the veteran testified that he had pain in 
the right knee joint, that he was unable to squat and that 
the knee would give out.  He also indicated that he wore a 
knee brace and had difficulty walking and climbing stairs.  
He indicated that he had missed work due to his knee 
condition.

On VA examination in May 2003, right knee ROM was from 3 to 
90 degrees with pain.  There was no effusion, and the 
anterior and posterior drawer tests were negative.  In a 
supplemental statement of August 2003, the May 2003 VA 
examiner added that there was evidence of right knee pain, 
weakness, fatigability, and incoordination with any ROM, as 
well as moderate subluxation with varus stress, and that the 
veteran walked with a limp.

VA outpatient records dated from January 1998 to July 2005, 
include a December 1999 outpatient treatment record which 
showed right knee ROM from 0 to 96 degrees, with severe pain.  
A March 2003 x-ray report noted a normal right knee with no 
arthritic changes.  A September 2003 entry noted complaints 
of worsening knee pain.  

The aforementioned findings do not support assignment of the 
next higher (40 percent) rating for the veteran's right knee 
under DC 5261, inasmuch as that DC requires extension be 
limited to 30 degrees to warrant such rating.  The medical 
evidence shows that, at most, extension of the right knee was 
limited to 3 degrees in May 2003.  

The Board further notes that there is no other diagnostic 
code providing for assignment of more than a 20 percent 
rating for knee disability pursuant to which a higher rating 
for the right knee disability could be assigned.  Rating the 
disability under DC 5256 for knee ankylosis is not 
appropriate in this case, where all examinations during the 
periods under consideration have clinically shown measurable 
range of right knee motion.  As indicated in the Board's 
November 2003 decision, the veteran's complaints of pain on 
motion of the right knee has been considered along with the 
range of motion findings in arriving at the decision to 
assign the current 30 percent rating for the right knee 
disability.  Moreover, as the evidence does not demonstrate 
that the veteran's pain is so disabling as to actually or 
effectively result in ankylosis, no higher rating is 
assignable based on consideration of factors set forth in 38 
C.F.R. §§ 4.40, 4.45, and 4.59, and DeLuca.  Additionally, DC 
5262 (for nonunion or malunion of tibia and fibula) is not 
for application because the evidence does not show that the 
appellant has any such condition.  

The above determinations are based on consideration of 
pertinent provisions of VA's rating schedule.  Additionally, 
the Board finds that the evidence of record does not present 
such an exceptional or unusual disability picture so as to 
render impractical the application of the regular rating 
schedule standards, and to warrant assignment of any higher 
rating on an extra-schedular basis.  See 38 C.F.R. § 
3.321(b)(1) (cited to and discussed in the in the October 
2006 SSOC).  There is no sowing that the veteran's right knee 
disability has resulted in marked interference with 
employment (i.e., beyond that contemplated in the assigned 
rating).  The veteran has reported that he missed time from 
work due to his right knee disability and submitted a 
statement from an employer in November 2002 indicating that 
specific dates of absences were not available as he worked as 
a substitute teacher.  There also is no objective evidence 
that the service-connected right knee disability has 
necessitated frequent periods of hospitalization, or that the 
disability has otherwise rendered inadequate the application 
of the regular schedular standards.  In the absence of 
evidence of such factors, the procedural actions outlined in 
38 C.F.R. § 3.321(b)(1) are not invoked.  See Bagwell v. 
Brown, 9 Vet. App. 337 (1996); Floyd v. Brown, 9 Vet. App. 
88, 94-95 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

For all the foregoing reasons, the claim for a rating in 
excess of 30 percent for right knee retropatellar pain 
syndrome must be denied.  In reaching this conclusion, the 
Board has considered the applicability of the benefit-of-the-
doubt doctrine.  However, as the preponderance of the 
evidence is against the claim, that doctrine is not for 
application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

2.  Initial 20 Percent Rating Assigned for Right Hip Strain

In this case, the veteran's right hip strain has been rated 
under DC 5252.  Under this DC, flexion of either thigh to 30 
degrees warrants a 20 percent rating.  A 30 percent rating 
requires flexion limited to 20 degrees.  A 40 percent rating 
requires flexion limited to 10 degrees.  38 C.F.R. § 4.71a, 
DC 5252.

Standard range of hip motion is from 0 degrees (extension) to 
125 degrees (flexion) and 45 degrees (abduction).  See 38 
C.F.R. § 4.71, Plate II.

Considering all pertinent evidence in light of the above, the 
Board finds that a schedular rating in excess of 20 percent 
for the veteran's right hip is not warranted at any point 
since the effective date of the grant of service connection 
for that disability.  

On VA examination in June 1998, the examiner indicated that 
right hip flexion was to 108 degrees with thigh pain, and to 
30 degrees on internal and external rotation.  There was 
tenderness in the anterior mid-thigh but none in the hip 
itself.  The examiner indicated that x-rays of the right hip 
were normal.

On VA examination in June 2000, the right hip was tender, but 
flexion, extension, and abduction were normal, and ROM was 
painless.  The examiner indicated that x-rays of the right 
hip showed no fracture.

In November 2002, the veteran testified that he had pain and 
locking of the right hip.  

On May 2003 VA examination, right hip flexion was to 80 
degrees with evidence of pain on any motion starting at 0 
degrees, extension to 5 degrees with pain starting at any 
motion beyond 0 degrees, adduction to 10 degrees, abduction 
to 20 degrees, and internal and external rotation to 40 
degrees each.  Each of these motions was painful, and the 
veteran severely guarded during examination.  The examiner 
commented that the veteran's hip strain should have resolved 
by this time and that the usual sequela was limited ROM 
without the severity of pain that he exhibited on current 
examination, as a result of which the doctor was unsure about 
exactly what was causing the severity of his right hip pain.  
In an August 2003 supplemental statement, the May 2003 VA 
examiner added that active right hip flexion was from 0 to 80 
degrees, with evidence of pain throughout the ROM.  There was 
no evidence of incoordination.  There was evidence of severe 
weakness and fatigability.  Passive ROM showed evidence of 
pain throughout the ROM and evidence of weakness, 
incoordination, and fatigability.  Active right hip extension 
was from 0 to 5 degrees with evidence of severe pain, 
weakness, fatigability, and incoordination.  Active hip 
adduction was from 0 to 10 degrees, and there was evidence of 
pain, weakness, fatigability, and incoordination on passive 
adduction.  Internal and external hip rotation were from 0 to 
40 degrees each, with evidence of pain, weakness, 
fatigability, and incoordination both actively and passively.

VA outpatient treatment records dated from January 1998 to 
July 2005 include a March 2002 x-ray report which showed no 
fracture or arthritic change of the right hip and the 
impression was unremarkable hip.  A March 2004 entry noted 
complaints of hip pain.  On examination, the examiner noted 
abnormal range of motion of the hips secondary to poor effort 
and overt pain behaviors.  The assessment included right hip 
pain.  

The Board finds that these findings do not support assignment 
of the next higher initial schedular (30 percent) rating for 
the veteran's right hip under DC 5252, inasmuch as that DC 
requires either that flexion be limited to 10 degrees to 
warrant such rating.  The medical evidence shows that, at 
most, extension of the right hip was limited to 5 degrees as 
noted on VA examination reports in May and August 2003.

The Board also notes that there is no other diagnostic code 
providing for more than a 20 percent rating pursuant to which 
a higher rating for the right hip disability could be 
assigned.  Rating the disability under DC 5250 for hip 
ankylosis is not appropriate in this case, where all 
examinations during the periods under consideration have 
clinically shown measurable range of right hip motion.  As 
indicated in the Board's November 2003 decision, functional 
loss due to pain has been considered in assigning the 40 
percent rating for the right hip disability, and that no 
higher rating is assignable based on consideration of the 
factors set forth in 38 C.F.R. §§ 4.40, 4.45, and 4.59, and 
DeLuca.  There simply is no evidence that pain is so 
disabling as to actually or effectively result in ankylosis, 
the only basis for assignment of a higher rating on the basis 
of limited motion.  Further, there is no evidence of a femur 
fracture associated with the hip disability so as to rating 
the disability under DC 5255. 

Additionally, the Board finds that assignment of any higher 
rating on an extra-schedular basis is not warranted.  See 38 
C.F.R. § 3.321(b)(1) (cited to and discussed in the in the 
October 2006 SSOC).  There has been no showing that the 
veteran's right hip disability has resulted in marked 
interference with employment (i.e., beyond that contemplated 
in the assigned rating).  The veteran has reported that he 
missed time from work due to his right hip disability.  As 
noted above, an employer's statement submitted in November 
2002 did not indicated that specific dates of absences during 
employment as a substitute teacher.  There also is no 
objective evidence that the service-connected right hip 
disability has necessitated frequent periods of 
hospitalization, or that the disability has otherwise 
rendered inadequate the application of the regular schedular 
standards.  In the absence of evidence of such factors, the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1) are 
not invoked.  See Bagwell, Floyd, and Shipwash, supra.

On these facts, there is no basis for staged rating, pursuant 
to Fenderson, and the claim for an initial rating in excess 
of 20 percent for right hip strain must be denied.  In 
reaching these conclusions, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the claim, 
that doctrine is not applicable.  See 38 U.S.C.A § 5107(b); 
38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.


ORDER

Service connection for residuals of a right hand injury is 
denied.

A rating in excess of 30 percent for right knee retropatellar 
pain syndrome is denied.

An initial rating in excess of 20 percent for right hip 
strain is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


